USDC IN/ND case 3:19-cr-00060-DRL-MGG document 83 filed 12/11/20 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 UNITED STATES OF AMERICA,

                          Plaintiff,

         v.                                                    CAUSE NO. 3:19-CR-60-DRL-MGG

 QUE’LIN JONES,

                         Defendant.

                                         OPINION & ORDER

        Que’lin Jones, proceeding pro se, filed an emergency motion to appoint counsel, reduce his

sentence to time served, and impose a term of home confinement. Mr. Jones has previously filed two

motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A), both of which the court has

denied. Mr. Jones continues to be held at FCI Butner. The court denies this motion.

         Mr. Jones “requests this court appoint counsel, direct the USPO to update the PSR, make

supplemental findings of fact and reduce his time to time served and impose a period of home

confinement as conditions of his supervised release” (ECF 82). Because the court has already ruled

on two previous motions for compassionate release filed by Mr. Jones and because this new motion

doesn’t allege any new circumstances, the court construes this motion as one for reconsideration.

        A motion to reconsider serves “a limited function: to correct manifest errors of law or fact or

to present newly discovered evidence.” Caisse Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d

1264, 1269 (7th Cir. 1996) (citations omitted). “A motion for reconsideration may be appropriate

where the court has misunderstood a party, made a decision outside of the issues presented by the

parties, made an error of apprehension, where a significant change in the law has occurred, or where

significant new facts have been discovered.” Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011)

(overruled on other grounds) (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 83 filed 12/11/20 page 2 of 3


(7th Cir. 1990)). A reconsideration motion is not a vehicle to rehash soundly rejected arguments. See,

e.g., Vesely v. Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014).

        Compassionate release is available when “extraordinary and compelling reasons warrant such

a reduction,” 18 U.S.C. § 3582(c)(1)(A)(i)-(ii), the sentencing factors support it, see 18 U.S.C. § 3553(a),

and it is “consistent with applicable policy statements issued by the Sentencing Commission,” 18

U.S.C. § 3582(c)(1)(A). See also United States v. Jones, 2020 U.S. Dist. LEXIS 128246, 3 (N.D. Ind. July

21, 2020); United States v. Council, 2020 U.S. Dist. LEXIS 102779, 3-4 (N.D. Ind. June 11, 2020).

        In this motion, Mr. Jones says his “father Jiffrey Jones is an oxygen dependent individual with

no one left to care for him” and this situation creates an extraordinary and compelling reason for a

reduction in his sentence (ECF 82). Mr. Jones doesn’t say these are new circumstances that hadn’t

already developed when he filed his previous two motions. Now isn’t the time to offer additional

reasons for release that could have been presented before. See Kennedy v. Schneider Elec., 893 F.3d 414,

419 (7th Cir. 2018). Furthermore, Mr. Jones hasn’t established that his father cannot care for himself

or that he lacks other reasonable alternatives to care.

        Even so, Mr. Jones hasn’t exhausted his administrative rights to appeal to the Bureau of

Prisons on this issue. See 18 U.S.C. § 3582(c)(1)(A). To be sure, he included in this latest motion a

letter to the warden, but it says nothing about his father’s circumstances to persuade the court that the

Bureau of Prisons has had the opportunity to consider this request.

        What is more, the policy statement from the sentencing guidelines contemplates release

relating to family circumstances regarding a defendant’s children, spouse, or partner. See U.S.S.G. §

1B1.13 app. n.1(C). The sentencing policy doesn’t include as a basis for compassionate release the care

of an incapacitated parent. Though the court sympathizes with the father’s circumstances, the court

heeds this policy guidance, see United States v. Gunn, 2020 U.S. App. LEXIS 36612, 5 (7th Cir. Nov. 20,




                                                     2
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 83 filed 12/11/20 page 3 of 3


2020), not least because of the analysis of the 18 U.S.C. § 3553(a) factors that remain on this record

unmoved.

       Mr. Jones hasn’t shown new or compelling circumstances that warrant compassionate release.

Accordingly, the court DENIES Mr. Jones’ motion (ECF 82).

       SO ORDERED.

       December 11, 2020                              s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                  3
